Citation Nr: 1021251	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the left 
hand and wrist.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to 
May 1979, and service with the National Guard between July 
1979 and July 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The case was remanded by the Board in December 2008 for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  As 
noted in the Introduction, the case was previously remanded 
in December 2008.  On remand, the Appeals Management Center 
(AMC) was instructed, after further development, to 
readjudicate the Veteran's claim and issue a supplemental 
statement of the case (SSOC) if the benefit sought on appeal 
was denied.  A review of the record indicates that a SSOC was 
issued in April 2010; unfortunately, it was sent to the wrong 
street address (the number 6 was used ["US HWY 26 S"] 
instead of the number 9 ["US HWY 29 S"]) and was 
subsequently returned to the AMC in April 2010.  There is no 
indication in the claims file or the Veterans Appeals Control 
and Locator System (VACOLS) that the April 2010 SSOC was 
resent to the Veteran's correct address.  Therefore, a remand 
is necessary so that the Veteran can be provided with a copy 
of the April 2010 SSOC.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id. 
Given those pronouncements, and the fact that significant 
development sought by the Board on the issue on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

Resend the April 2010 SSOC to the Veteran 
and his representative and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

